Title: From George Washington to Anthony Whitting, 27 January 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Jany 27th 1793

Your letter of the 23d, and Reports came to hand at the usual time.
It is a little extraordinary that Davenport should delay making the experiment I directed so long as he did; and then to do it in so unsatisfactory a manner; when he knew, or might have known, that my object in making it was to ascertain whether my interest would be most promoted by manufacturing the Wheat, or selling it in the Grain. I fear he is too lazy to give the necessary attention to the business which is entrusted to him; for it was my full expectation that he would have mixed the common, & white Wheat by some uniform proportion together, through the whole manufactury of them; as they do at the Brandy Wine & other Mills in this State; where, it is the opinion of the Millers, that Superfine flour, of the first quality, cannot be made with out some white wheat. To do this would have given him a little trouble; and trouble, I presume, is what he is not over fond of. The price, as well as quantity of Shorts and Bran, ought to be inserted in the account to give it accuracy & fairness: and this price ought to be regulated by their proportionate value to Corn & Oats, in feeding the Work horses. After the danger of having the Navigation of the Creek interrupted by Ice, is over, it might not be amiss to save me the expence of Storage of this article flour in Alexandria. as it can, when Sold, be sent from the Mill in the first instance.
I am concerned to find that the Crop of Wheat is likely, ultimately, to fall so much below expectation; and it is Singular that

all the Stacks, latterly, though equal in size & appearance, should be so unequal in their yield, when compared with those which were first got out, in August & September. Disappointment in the Wheaten Crop I did not—I must own—expect. My appreh[en]sion, that the Indian Corn Crop would fall short of the calculation, was always great, even before the frost, & more so afterwards—You will, I am persuaded, have every care possible taken of it; and the Bran, which will be a valuable aid to it.
I do not disapprove your Sowing the New ground at Dogue Run with Oats (in such quantity to the acre as you may judge best) along with the Clover. It will, unquestionably, add to the profit which is to be derived from the ground; and I think the Clover is always better when sown with grain that will protect it (in its infant state) from the Sun, and preserve it against Weeds, than when it is sown quite alone. When you speak of Clover for this ground, I presume you mean to mix Timothy with it—this, in my opinion ought uniformly to be the case; except where it is sown for the purpose of Seed. I do not care by what means, or in what way, the grass seeds are sown, so as that it is done with regularity; & the quantity alotted, bestowed to the Acre. To mix it well with Sand, or dry earth (Sand is best) and the quantity of Seed designed to the Acre given to a bushel—say rather—a bushel when mixed; and this sown by stakes where there be no regular furrows, is the best way I have ever tried; for where the Seeds man walks by stakes, & has been accustomed to sow wheat at the rate of a bushel to the Acre, there can be no mistake in this mode—But he must possess more skill than falls to the lot of our common Overseers who can sow the naked seed regularly, & in due proportion: & without furrows or stakes no man living can do it well, unless it be by chance.
It will be highly pleasing to me if the Swamps at the Ferry & French’s could be So well prepared, as to be laid down this Spring in Oats & grasses. But if the Roots, grubs, &ca, cannot be radically killed, I had rather wait longer to accomplish this, than to lay the grd to grass prematurely. For there is no greater eye sore to me than to see foul meadows; nor indeed is there any thing more distructive to Scythes—or more wasteful to the grass, than to be cutting amongst stumps & succours wch spring from them. Let this plantation, henceforward be called “Union Farm, or Plantation” instead of “Ferry & French’s.”

It would be well to mix your old & New Buck Wheat seed together, before sowing. In that case, if any of the former is damaged, it will, by a due, and proportionate Mixture, fall equally on all the ground; otherwise it might be injurious to a part to be wholly deprived; but you have time enough before it is Seeded, to see whether it will vegitate.
I have no objection to the fence round the Vineyard having Thorn & Honey locust both for the Security of it; as it must be proof against human as well as brute intruders; or I shall never be able to partake of the fruits that are within the Inclosure.
As it does not appear by your letter that any addition has been made to the Sand I had many years ago, brought from Point Comfort; and as that will not be enough to sand the houses which formerly had a Coat, I wish you would engage 20, or 25 bushels more to be brought up from the same or some other place, where that which is white & fine can be had. The Norfolk Packet may, possibly, be engaged to do this.
The quantity of Hemp & Tow Spun in the Week, by the Spinners, ought to appear in the Reports; that it may be seen how they go on: otherwise the Report of this matter amounts to nothing—and a general acct of this Work ought to be kept—that when it is delivered out again, their may be an accordance between the Receipts & delivery; unless this is done there is no check.
What is the matter with Old Frank, that he is always (almost) on the Sick list? I am inclined to believe that he finds the House too comfortable to quit, or he would not be so often, and so long in it at a time. And Boatswain I see too, last week, was returned as a Jobber at Dogue Run Plantation. I do not wish to see any of the Ditchers, or House People employed at the Plantations, as each certainly has force enough of its own, to do all that is required of them, except ditching.
I wish you may not find No. 4 & 5 at the River Plantation, very unproductive fields; and very injurious to break, unless it is done with judgment. My intention was to keep them for common pasture; To have endeavoured to stop the gullies; & to have prevented the washed places from getting worse by covering them with Straw; and to have sown the Seeds of the common locust thereon, or something that would (in a few years[)], have cloathed it with a growth that would have proved a remedy for the present evil. That field is very apt to wash—at present it is

very much gullied—and if uncommon attention is not paid to it in the working & in laying it down it will be unfit hereafter for grass even except for a few spots. I am Your friend & Servt

Go: Washington

